Citation Nr: 1611642	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial rating for the service-connected back disability in excess of 10 percent prior to October 2, 2015; and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active duty in the U.S. Air Force from July 1987 to July 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  As pertinent to this appeal, this decision granted service connection and an initial 10 percent rating for the Veteran's low back disability, effective from August 1, 2007.  

The Veteran testified before the undersigned Veterans Law Judge in February 2011, and a copy of the hearing transcript has been associated with the claims file.  In February 2012 and November 2014, the Board remanded the issue now on appeal.

In a November 2015 rating decision, the RO granted a higher rating of 20 percent for the back disability, effective from October 2, 2015.  A supplemental statement of the case (SSOC) was also provided in November 2015 regarding this rating, characterized as mechanical thoracolumbar spine without radiculopathy.

In the November 2015 rating decision, the agency of original jurisdiction (AOJ) also granted separate compensable ratings for associated radiculopathy in the lower extremities.  For the right lower extremity, a rating of 20 percent was assigned, effective from March 22, 2012.  For the left lower extremity, a rating of 10 percent was assigned, effective from March 22, 2012, and 20 percent rating was assigned, effective from October 2, 2015.  The Veteran has not submitted a notice of disagreement as to the ratings or effective dates assigned for the separate ratings for the lower extremities; thus, they are not currently on appeal, although the one-year appeal period has not yet expired in this regard.  See 38 C.F.R. § 20.302 (2015).

Also in November 2014, the Board granted service connection for right hand strain, left hand strain, left hip strain, and allergic rhinitis; granted an initial rating of 10 percent for bilateral ingrown toenails.  The AOJ implemented these service connection and disability rating awards in a February 2015 rating decision, with notice to the Veteran of the awards and his appellate rights in June 2015.  The Veteran has not appealed from the downstream issues of the assigned initial rating and effective dates for the service connection issues; thus, they are not on appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's back disability has been manifested by pain, painful motion, muscle spasms resulting in abnormal spinal curvature at times, and forward flexion of the thoracolumbar spine to greater than 30 degrees but less than 60 degrees, when considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes of 4 weeks or more during any 12-month period.

2.  The Veteran has already been assigned separate ratings for associated neurologic impairment in the lower extremities; and there is no indication of other associated neurologic abnormalities, to include bowel or bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for the entire appeal period prior to October 2, 2015, for the service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 20 percent, to include since October 2, 2015, for the back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim arises from the initial rating assigned in conjunction with the award of service connection for his back disability.  In October 2007, prior to the initial adjudication of the service connection claim, he was provided full notice of how to establish his claim, including how to establish a disability rating and effective date.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged as to any possible defects.  

Further, the Veteran and his representative indicated actual knowledge of the requirements during the 2011 Board hearing, by testifying as to the nature and severity of his symptoms, and why he believes they are worse than the current rating.  The undersigned Veterans Law Judge asked questions to elicit pertinent information to substantiate the claims.  Moreover, the case was remanded for additional development due, in part, to testimony during the Board hearing.

Additionally, the AOJ obtained and considered the Veteran's service treatment records and pertinent post-service treatment records.  As directed in prior remands, the AOJ sent the Veteran a letter in February 2012, requesting him to identify and provide any outstanding records or authorize VA to obtain them.  The AOJ obtained VA treatment records, including updated records through September 2015.  The Veteran submitted additional records from Tricare and private providers after the 2012 remand, but he did not identify any additional records after the 2014 remand.  Neither the Veteran nor his representative has argued that any outstanding medical records are necessary to accurately rate the service-connected back disability.  

The Board notes that, during the October 2015 VA examination, the Veteran reported being seen by a local spine center in June 2015 and for injections in May 2015, and that he was scheduled for further and evaluation later in October 2015 at the Interventional Spine and Pain Management Clinic.  Nevertheless, the Veteran has not authorized VA to obtain such non-VA records, and there is no indication that such records would show a higher level of disability or have a reasonable possibility of helping to substantiate his claim.  The claims file includes prior records from these providers, and the Veteran has described his back symptoms multiple times, including the effects of flare-ups and repeated use over time.  The 2015 VA examiner also noted the degree of additional limitation after repeated use, and the prior medical evidence also shows varying degrees of range of motion.  As discussed below, the Veteran has had essentially the same severity of symptoms for his back disability, for rating purposes, throughout the appeal period; there is no argument or suggestion that any outstanding records would reflect otherwise.

In the November 2014 remand, the Board noted that there were two separate reports from the March 2012 VA spine examination included conflicting findings regarding the presence of any radicular symptoms, intervertebral disc syndrome (IVDS), and incapacitating episodes.  Further, one of the March 2012 reports and the November 2012 addendum did not appear to have considered the Veteran's prior medical history, as they stated there were no indications of radiculopathy or abnormal imaging studies, which was inconsistent with notations in prior treatment records.  

The Veteran was afforded another VA spine examination in October 2015 (with a November 2015 report), as directed in the prior remand.  A higher rating for the back, as well as separate ratings for neurologic impairment in the lower extremities, were awarded based, in part, on findings during that examination.  There is no argument or indication that the examination was inadequate.  In particular, the available lay and medical evidence is sufficient to determine the level of functional impairment during flare-ups or after repetitive use for the musculoskeletal disability.  The examiner included the Veteran's reports as to flare-ups, as well as findings regarding the effects of repeated use on limitation of motion due to pain and other factors.  The examiner also discussed whether there was IVDS or incapacitating episodes due to the back disability, as directed in the prior remand.  

In sum, the prior remand directives were substantially satisfied, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  There is no indication that the disability has worsened since the last examination, or that any additional evidence is necessary.  Any errors were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II. Rating Analysis

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Disabilities of the spine are addressed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a.  The Veteran's back disability is rated under Diagnostic Code (DC) 5237.  

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Id., DC 5237.

A 10 percent rating will be assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  Id.

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

In this case, the lay and medical evidence reflects that, throughout the appeal period, the Veteran has complained more-or-less constant pain at a moderate to severe level in the mid to lower back, i.e., the thoracic and lumbosacral spine.  The pain sometimes radiated into the lower extremities.  See, e.g., private chiropractic record in February 2007 (noting consistent pain that worsened as the day progressed); Tricare treatment record in June 2007 (noting severe pain at a level of 7 out of 10 in the mid/thoracic back), records from 2006 to 2007 (noting moderate back pain at a level of 0 or from 4 to 6 on a 10-point scale); VA examination in October 2007 (report current back pain of level 7); VA examination in March 2012 (reporting lumbar pain almost daily, and flare-ups of severe back pain twice a year for 10 days resulting in difficulty walking and standing); October 2012 VA treatment (noting constant pain at a level of 5 out of 10 in the mid to low back, radiating to the left hip); September 2013 VA treatment (reporting constant back pain at a level 5-7 out of 10, and pain that traveled down to the lower extremities); VA examination in October 2015 (reporting current back pain at a level of 7 out of 10, use of a cane occasionally when his pain in the back and left leg were severe, and sometimes missing work due to severe pain).  The Veteran also stated in letters in support of his claim in June 2008 and February 2013 that he had continuing pain. 

The Veteran reported frequent stiffness and worsened back pain with walking, after exercise, with bending, lying down, or sleeping on his back.  See, e.g., treatment records during service in July 2006, April 2007; correspondence from Veteran in February 2013; VA treatment records in September 2013; VA examinations in March 2012 and October 2015 (noting impacts on ability to work with lifting, walking, sitting, and standing).  The Veteran generally had a normal gait, but he reported using a cane at times due, in part, to back pain for VA treatment in September 2013 and during the October 2015 VA examination.  He also reported wearing a back brace daily in October 2007 VA examination and September 2013.

Additionally, the Veteran had intermittent muscle spasms in the back, which resulted in abnormal spinal curvature at times.  See, e.g., service treatment record in November 2005 (noting decreased lordosis and muscle spasms); Tricare records in May 2007 (noting a T12 left rotation that was corrected with a thrust technique, and that the Veteran moved well but had some guarding on palpation) and June 2007 (noting lack of spinal curvatures and some mild rotational asymmetries that may be related to muscle spasm and discomfort); VA X-ray of the thoracic spine in November 2007 (including findings of slight scoliosis with convexities to the right centered at T8); VA treatment record in May 2011 (reporting significant spasms with increased pain from electrical stimulation with TENS unit); Tricare record in October 2014 (noting chronic low back pain and likely muscle spasm).

As noted in a February 2015 Tricare record, the Veteran has been treated since at least 2004 for his chronic mid and low back pain, with various modalities including chiropractic care, massage, physical therapy, psychiatry, injections, lidocaine patches, Celebrex, and narcotics with variable relief.  The Veteran reported that his current regimen of Flexeril and Tramadol was the most effective; the provider continued this regimen and increased the Gabapentin dosage.  The Veteran was also treated with a TENS unit during chiropractic care and at home, which provided relief at times, as noted in an April 2013 VA physical therapy consult.

Although the Veteran had full or nearly full range of motion at times, there were frequent episodes of limited motion.  For example, a little more than one year before the effective date of service connection, a June 2006 treatment record noted that the Veteran's therapist had indicated that he had severe limitation in range of motion despite a normal MRI in the past, and that his spine did not "bend properly."  A June 2008 Tricare record noted that the Veteran did not demonstrate full range of motion on testing, without specifying the degree.  An October 2014 Tricare record noted constant mid back pain for years, with an average level of 5, a minimal level of 2, and a maximum worst level of 9 on a 10 point scale, with current pain at level; and testing at that time showed range of motion limited in flexion to "60+" degrees.  

The October 2007 and March 2012 VA spine examinations recorded forward flexion limited to 80 degrees, with no change upon repetition, despite the Veteran's reports of pain at a level of 7 at the time of the October 2007 examination.  

Similarly, the October 2015 VA examiner recorded that the Veteran had normal range of motion upon initial testing for all movements, with no change after repetitive testing.  There was pain during testing with extension and lateral rotation, but not with forward flexion.  This examiner stated, however, that forward flexion would be limited to 45 degrees after repeated use over time, and the other planes of motion would be limited to 15 degrees each, due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner further stated that the Veteran was not being examined during a flare-up, but that the examination was  medically consistent with the Veteran's statements describing functional loss during flare-ups.  

The reduced measurements from 45 degrees and above were recorded when the Veteran reported higher than his minimum level of back pain; and treatment records also noted full range of motion at times.  Records early as 2005 noted that the Veteran had severe limitation of motion due to pain; he has reported essentially constant pain that was moderate to severe in the mid and low back, ranging from as low as 2 to as high as 9 on a 10-point scale; and he reported chronic low back pain that was not worsening in an October 2014 treatment record.  As such, the lower measurements of forward flexion, as well as other ranges of motion, are consistent with the Veteran's complaints of additional functional impairment due to pain and other factors during flare-ups throughout the appeal period.  Further, the 2015 VA examiner's opinion that the Veteran would have limitation to 45 degrees of forward flexion after long-term repeated use is consistent with the Veteran's descriptions of the degree of his additional limitation and functional loss due to pain and other factors during flare-ups or after repeated use, per DeLuca and Mitchell.  

In light of the above, a 20 percent rating, but no higher, is warranted for the back disability for the entire appeal period under the General Rating Formula.  Again, considering the effects of the Veteran's increased pain, fatigability, etc. with repeated use and/or during flare-ups, he had forward flexion limited to 45 degrees or higher throughout the appeal period.  Thus, he retained forward flexion of the thoracolumbar spine to greater than 30 degrees, but less than 60 degrees.  The Veteran also had also muscle spasms that resulted in abnormal spinal curvature at times, including in 2005 and 2007.  These manifestations both support a 20 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5237.  

The Veteran's back symptoms did not more nearly approximate the next higher rating for back disability, as he did not have limitation of forward flexion to 30 degrees or below.  To the extent that the Veteran had pain at 30 degrees of flexion or below, the evidence does not show functional loss as a result of such pain, and a higher rating is not warranted.  Pain alone, without resulting functional impairment, does not warrant a rating based on limitation of motion.  See Mitchell, 25 Vet. App. 32.  Similarly, the introduction to the General Rating Formula indicates that the percentage ratings expressly contemplate range of motion with pain, whether or not it radiates, as well as stiffness and aching in the spine.  38 C.F.R. § 4.71a, DC 5237.  

In addition, the medical records repeatedly found no ankylosis of the Veteran's thoracolumbar spine.  Moreover, his limitation of motion was not analogous to favorable or unfavorable ankylosis, as he retained significant motion of the spine, albeit with pain and varying degrees of limitation.  See id.; 38 C.F.R. § 4.7.  

The alternate rating criteria for arthritis allows for a 10 or 20 percent rating if the evidence does not meet the criteria for a compensable rating under the applicable diagnostic code for the affected joint, or if there is no limitation of motion.  The Veteran has already been assigned a 20 percent rating for the entire appeal period, as discussed herein, and a separate rating may not be granted for arthritis, as that would be impermissible pyramiding. See 38 C.F.R. §§ 4.14, 4.71a, DC 5003.

With regard to neurologic impairment, there is no argument or indication of bowel or bladder impairment associated with the service-connected back disability.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula, Note (1).  The Veteran generally denied any urinary or bowel complaints, including in 2015.  Complaints of urinary urgency and frequency at times, such as in March 2008, were not noted as related to his back disability.  Further, Tricare records from July 2008 forward noted benign prostatic hypertrophy (BPH).  In June 2014, the Veteran reported significant improvement of urination when taking medication for enlarged prostate.  An October 2014 record noted a diagnosis of BPH, but no loss of bowel or bladder control.  Thus, a separate rating is not warranted for bowel or bladder symptoms.  There is also no indication of erectile dysfunction due to the back disability.

The Veteran has already been assigned separate ratings for radiculopathy in the lower extremities for pain, numbness, etc. from neurologic impairment associated with the back disability.  See id.  As he has not appealed from the ratings or effective dates assigned for these conditions, they need not be discussed further at this time.  Moreover, the Veteran's radiating pain prior to a showing of objective neurologic impairment in the lower extremities is contemplated by the percentages assigned for his orthopedic complaints under the General Rating Formula.  Id.

There are conflicting notations as to whether the Veteran has diagnosed IVDS; however, some imaging studies noted disc bulges or herniations, and there were neurologic symptoms.  As such, the IVDS Formula will be considered.  

IVDS will be rated under either the General Rating Formula or the IVDS Formula, using whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, DC 5243, Introductory note.  

The Veteran has been assigned a 20 percent rating for his back herein, along with separate ratings of at least 10 percent each for lower extremity neurologic impairment for a portion of the appeal period, under the General Rating Formula.  

To warrant the next higher rating of 40 percent under the IVDS Formula, there must be incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating will be assigned if there are at least six weeks total duration of incapacitating episodes during the past 12 months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

As noted in the prior remand, there were two reports for the VA spine examination in March 2012, and one of them stated that the Veteran had incapacitating episodes with prescribed bed rest and treatment of at least 4 weeks but less than 6 weeks in the past 12 months.  Nevertheless, there is no indication that the Veteran report such episodes during this examination, and the other March 2012 report stated that there were no incapacitating episodes.  Moreover, the Veteran has not described incapacitating episodes as defined for VA purposes, and there is no indication of such in the VA or other medical treatment records.  Although the Veteran has sought treatment many times for his back pain, he was not prescribed bed rest at any time.  In fact, an October 2014 Tricare record noted that the Veteran did moderate exercise for  30 minutes most days of the week, and advised him to "avoid bed rest."  The October 2015 VA examiner noted that the Veteran reported missing work at times due to severe back pain; however, he did not report being prescribed bed rest during such episodes, or that they occurred for at least four weeks in a 12- month period.  The examiner noted earlier in this report that the Veteran reported taking three days off work during a flare-up where his lower left hip area hurt a lot, and functional loss or impairment of difficulty getting out of bed and inability to lift the left leg.  The degrees of disability specified in the schedular rating criteria, to include the General Rating Formula, generally are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the grades of disability.  See 38 C.F.R. § 4.1.  Thus, the ratings that have been assigned for the Veteran's orthopedic and neurologic manifestations under the General Rating Formula contemplate some time lost.

In sum, the notation in the March 2012 report of four or more weeks of incapacitating episodes from IVDS has very low probative value, as it is inconsistent with the other lay and medical evidence and was not supported by any findings or reports during the examination.  This notation is rejected as inaccurate.  

Therefore, a rating of 40 percent or higher is not warranted under the IVDS Formula, as the Veteran has not had incapacitating episodes for four or more weeks during any 12-month period.  38 C.F.R. § 4.71a, DC 5243, IVDS Formula.

All potentially applicable codes have been considered, and a separate or higher rating is not warranted for the Veteran's back disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as his symptomatology remained relatively stable throughout the appeal, and any decreases or increases were not sufficient for a lower or higher rating for a distinct period, as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran has had back pain and other symptoms with resulting limitation of motion, as detailed above.  He has been awarded separate ratings to account for associated neurologic symptoms in the lower extremities.  To the extent that the Veteran has symptoms in the lower extremities that are not associated with this back disability, separate ratings have also been awarded for left hip strain and limited extension and flexion of the left thigh; as well as left and right knee strain.  The Veteran's complaints of difficulty sleeping, including due to back pain, are contemplated under his rating for the separately service-connected obstructive sleep apnea.  Therefore, the Veteran's symptomatology due to his spinal disability on appeal is fully contemplated by the schedular rating criteria, and has been rated under the applicable rating codes.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, there is no indication of a need for extraschedular consideration of a disability that can be attributed only to the combined effect of multiple conditions; rather, there are no symptoms for the disability on appeal that have not been attributed to a specific service-connected condition.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran has been employed full-time throughout the appeal period, and there is no argument or indication of unemployability due to service-connected disability.  Thus, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In conclusion, a rating of 20 percent is warranted.  The preponderance of the evidence is against an even higher rating or a separate rating for the back disability for any period.  Thus, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating of 20 percent for the entire appeal period prior to October 2, 2015, for the service-connected back disability is granted. 

A rating in excess of 20 percent, to include since October 2, 2015, for the back disability is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


